DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the upper side" in 23, “the height” in line 23 and “the closing plane” in line 23.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 1:  Lines 24 and 25 indicate “a level (N1)” and “a level (N2)” which is confusing because it labels two levels with the same nomenclature.  It is suggested it be a first level (N1) and a second level (N2) or similar to differentiate the two levels.

Claim 2 recites the limitation "said upper side" in line 2 and “said lower side” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "the overall thickness" in line 3, “the zone” in line 6, and “the locking surfaces” in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 3:  Lines 4-5 recite “a vertical closing plane (S)”, which appears to already be defined in claim 1.  Is this an additional closing plane or should this be “said vertical closing plane”?  Additionally, the limitation “and the closing plane (S) being…upper lip”  appears to be a duplicate limitation.
 
Regarding claim 4:  It is unclear what these limitations are claiming.  It is unclear what it means “in respect to the groove side” and how is it situated proximal from said vertical closing plane?  It appears from figure 2 that the recess is spaced from the vertical closing plane but that doesn’t appear to match up with what is being claimed.

Claim 7 recites the limitation "the horizontal distance measured" in line 27.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the height" in line 2 and “the closing plane” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 8:  Lines 3 and 4 indicate “a level (N1)” and “a level (N2)” which is confusing because it labels two levels with the same nomenclature.  It is suggested it be a first level (N1) and a second level (N2) or similar to differentiate the two levels.

Claim 10 recites the limitation "the overall thickness" in line 3, “the zone” in line 6, and “the locking surfaces” in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 11:  It is unclear what these limitations are claiming.  It is unclear what it means “in respect to the groove side” and how is it situated proximal from said vertical closing plane?  It appears from figure 2 that the recess is spaced from the vertical closing plane but that doesn’t appear to match up with what is being claimed.

Regarding claim 13:  It is unclear what the last limitations are claiming.  It is unclear what it means “in respect to the groove side” and how is it situated proximal from said vertical closing plane?  It appears from figure 2 that the recess is spaced from the vertical closing plane but that doesn’t appear to match up with what is being claimed.

Claim 16 recites the limitation "said upper side" in line 2 and “said lower side” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation "the overall thickness" in line 3, “the zone” in line 6, and “the locking surfaces” in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 17:  Lines 4-5 recite “a vertical closing plane (S)”, which appears to already be defined in claim 1.  Is this an additional closing plane or should this be “said vertical closing plane”?  Additionally, the limitation “and the closing plane (S) being…upper lip”  appears to be a duplicate limitation.

Additional claims rejected under 35 USC 112 but not addressed are rejected as being dependent on a rejected base claim and failing to further remedy the issue(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 13, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segaert (US PGPub No 2013/0247492) in view of Cappelle (US PGPub No 2012/0266555).

Referring to claim 1:  Segaert teaches a floor panel for forming a floor covering, wherein the floor panel comprises a substrate (item 13); wherein the floor panel is rectangular, either oblong or square (figure 1), and comprises a first pair of opposite edges (items 2 and 3); wherein the first pair of opposite edges comprises coupling parts (item 6) which allow mutually coupling a plurality of such floor panels to each other; wherein said coupling parts, on the first pair of opposite edges, form a first locking system and said coupling parts, on the first pair of opposite edges also form a second locking system (figures 1-3); wherein the coupling parts on the first pair of opposite edges substantially are formed of the material of the floor panel itself and in said substrate (figure 2); wherein the coupling parts of the first pair of opposite edges are configured such that two of such panels can be coupled to each other at their first pair of opposite edges by means of a turning movement (paragraph 0023), and such that the coupling parts on the first pair of opposite edges include a tongue and a groove (item 8) as well as locking parts which, in the coupled condition, prevent the shifting apart of the tongue and groove; and wherein, on the first pair of opposite edges, the groove is bordered by a lower lip (item 9) and an upper lip (item 10), of which the lower lip extends laterally to beyond the distal end of the upper lip; wherein the upper side of the lower lip at the height of the closing plane, in the coupled condition of two of such panels, is located on a level (N1) which is situated higher than a level (N2) which is determined by a lowermost point of the locking part located on the underside of the tongue; the closing plane (S) being defined as a vertical plane through the most distal end of the upper lip (figure 2).   Segaert does not specifically teach the first locking system, in a coupled condition of two of such floor panels, effects a locking in the plane of the floor panels and perpendicular to the respective edges, and second locking system, in a coupled condition of two of such floor panels, effects a locking transverse to the plane of the floor panels.  However, Cappelle teaches the first locking system, in a coupled condition of two of such floor panels, effects a locking in the plane of the floor panels and perpendicular to the respective edges, and second locking system, in a coupled condition of two of such floor panels, effects a locking transverse to the plane of the floor panels (paragraph 0014).
	It would have been obvious to one of ordinary skill in the art to create the device taught by Segaert with the characteristic of locking in multiple directions as taught by Cappelle in order to prevent the panels from coming apart.

Referring to claim 2:  Segaert and Cappelle teach all the limitations of claim 1 as noted above.  Additionally, Segaert teaches wherein on the first pair of edges the lower lip comprises a downward-directed recess, wherein this downward-directed recess, in the coupled condition of two of such panels, in respect to the groove side is situated mainly or entirely proximal from said vertical closing plane (S) (figure 2).

Referring to claim 5:  Segaert and Cappelle teach all the limitations of claim 1 as noted above.  Additionally, Cappelle teaches wherein the floor panel comprises a second pair of opposite edges, wherein the second pair of opposite edges comprises coupling parts which allow mutually coupling a plurality of such floor panels to each other; wherein said coupling parts, on the second pair of opposite edges, form a first locking system which, in a coupled condition of two of such floor panels, effects a locking in the plane of the floor panels and perpendicular to the respective edges, and said coupling parts, on the second pair of opposite edges also form a second locking system, which, in a coupled condition of two of such floor panels, effects a locking transverse to the plane of the floor panels (figures 6-10); wherein the coupling parts on the second pair of opposite edges are configured such that two of such floor panels at the second pair of opposite edges can be coupled to each other by a downward movement of one panel in respect to the other panel in such a manner that a plurality of such panels can be coupled to each other by a "fold-down" technique (figure 9).  Having the specific locking mechanisms and methods allows for easy installation of the panels and prevents unwanted disconnection between panels.

Referring to claim 13:  Segaert teaches a floor panel for forming a floor covering, wherein the floor panel comprises a substrate (item 13); wherein the floor panel is rectangular, either oblong or square (figure 1), and comprises a first pair of opposite edges (items 2 and 3); wherein the first pair of opposite edges comprises coupling parts (item 6) which allow mutually coupling a plurality of such floor panels to each other; wherein said coupling parts, on the first pair of opposite edges, form a first locking system and said coupling parts, on the first pair of opposite edges also form a second locking system (figures 1-3); wherein the coupling parts on the first pair of opposite edges substantially are formed of the material of the floor panel itself and in said substrate (figure 2); wherein the coupling parts of the first pair of opposite edges are configured such that two of such panels can be coupled to each other at their first pair of opposite edges by means of a turning movement (paragraph 0023), and such that the coupling parts on the first pair of opposite edges include a tongue and a groove (item 8) as well as locking parts which, in the coupled condition, prevent the shifting apart of the tongue and groove; and wherein, on the first pair of opposite edges, the groove is bordered by a lower lip (item 9) and an upper lip (item 10), of which the lower lip extends laterally to beyond the distal end of the upper lip; wherein on the first pair of edges the lower lip comprises a downward-directed recess, wherein this downward-directed recess, in the coupled condition of two of such panels, in respect to the groove side is situated mainly or entirely proximal from said vertical closing plane (S) (figure 2).  Segaert does not specifically teach the first locking system, in a coupled condition of two of such floor panels, effects a locking in the plane of the floor panels and perpendicular to the respective edges, and second locking system, in a coupled condition of two of such floor panels, effects a locking transverse to the plane of the floor panels.  However, Cappelle teaches the first locking system, in a coupled condition of two of such floor panels, effects a locking in the plane of the floor panels and perpendicular to the respective edges, and second locking system, in a coupled condition of two of such floor panels, effects a locking transverse to the plane of the floor panels (paragraph 0014).
	It would have been obvious to one of ordinary skill in the art to create the device taught by Segaert with the characteristic of locking in multiple directions as taught by Cappelle in order to prevent the panels from coming apart.

Referring to claim 14: Segaert and Cappelle teach all the limitations of claim 13 as noted above.  Additionally, Segaert teaches wherein the upper side of the lower lip at the height of the closing plane, in the coupled condition of two of such panels, is located on a level (N1) which is situated higher than a level (N2) which is determined by a lowermost point of the locking part located on the underside of the tongue; the closing plane (S) being defined as a vertical plane through the most distal end of the upper lip (figure 2).   

Referring to claim 18:  Segaert and Cappelle teach all the limitations of claim 14 as noted above.  Additionally, Cappelle teaches wherein the floor panel comprises a second pair of opposite edges, wherein the second pair of opposite edges comprises coupling parts which allow mutually coupling a plurality of such floor panels to each other; wherein said coupling parts, on the second pair of opposite edges, form a first locking system which, in a coupled condition of two of such floor panels, effects a locking in the plane of the floor panels and perpendicular to the respective edges, and said coupling parts, on the second pair of opposite edges also form a second locking system, which, in a coupled condition of two of such floor panels, effects a locking transverse to the plane of the floor panels (figures 6-10); wherein the coupling parts on the second pair of opposite edges are configured such that two of such floor panels at the second pair of opposite edges can be coupled to each other by a downward movement of one panel in respect to the other panel in such a manner that a plurality of such panels can be coupled to each other by a "fold-down" technique (figure 9).  Having the specific locking mechanisms and methods allows for easy installation of the panels and prevents unwanted disconnection between panels.

Allowable Subject Matter
Claims 7-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2, 3, 6, and 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635